Opinion
Per Curiam,
This is an appeal from an order in the court below, which, after hearing, affirmed a decision of the zoning board of adjustment, directing the issuance of a certificate of nonconformance for certain premises located in Pottsville Borough, Schuylkill County.
Upon the date of the passage of the zoning ordinance involved, and subsequent thereto, the premises were used for textile manufacturing, a nonconforming use. The owner now seeks to use the premises for the storage and wholesale jobbing of paper products, also a nonconforming use.
The zoning ordinance permits the change from one nonconforming use to another if the new use is not included in a higher use classification under the provisions of the ordinance. The lower court concluded that the new use met this test and was not one included in a higher classification. We find no abuse of discretion or error of law.
Order affirmed.